Citation Nr: 1748511	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO. 09-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1962 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied service connection for bilateral hearing loss. The Veteran timely appealed.

In February 2014, the Board remanded the issue for further development, to include affording the Veteran an audio examination to determine the etiology of any current hearing loss. Said examination was conducted in April 2014, with an addendum report issued in August 2014. When the issue returned to the Board for appellate review, the Board issued a March 2016 decision that denied service connection for bilateral hearing loss. The Veteran appealed to the United States Court of Appeals for Veteran's Claims (Court). 

In October 2016, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that the Board erred in its reliance on the August 2014 VA medical opinion to deny the claim. The examiner indicated, "Research studies have shown that hazardous noise exposure has an immediate effect on hearing and it does not have delayed onset." However, the Veteran submitted medical treatise evidence suggesting that, contrary to the examiner's opinion, there may be delayed-onset hearing loss. The parties also agreed that the Veteran's claim for hearing loss should also be construed as including a claim for tinnitus. The Court granted the JMR in November 2016, vacating the Board's March 2016 decision that denied service connection for bilateral hearing loss.

In April 2017, the Board requested a medical expert opinion (also known as a "VHA opinion") on the issues of tinnitus and hearing loss, to include whether hearing loss can have delayed onset. The directed development has been completed, and the claim has now been returned to the Board for further action. The Board will proceed with adjudication.


FINDINGS OF FACT

1. Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's hearing loss in his left ear is related to his active service.

2. The competent and credible evidence fails to establish that the Veteran's hearing loss in his right ear began in or otherwise is related to his active service.

3. Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss in the left ear have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for hearing loss in the right ear have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in December 2008 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran's claim file contains such records. In addition, VA examinations were conducted in February 2009 and April 2014, with an addendum opinion added in August 2014, and an expert medical opinion was obtained in July 2017. Based on the submission of the medical records, coupled with the VA examinations and the expert medical opinion, the Board finds that there has been substantial compliance with its February 2014 remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims based on the evidence of record consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In December 2008, the Veteran filed a claim seeking service connection for bilateral hearing loss that he asserts is due to his noise exposure during service in the United States Navy from May 1962 to July 1966. According to his Form DD-214, the Veteran was an Aviation Ordinanceman who worked on the flight deck of a ship where he was responsible for the maintenance of guns, bombs, torpedoes, rockets and missiles. The Veteran states that during this service he was exposed to noise from aircraft and from weapons like submachine guns, and that he was not provided with hearing protection. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. At induction, per the Report of Medical Examination dated May 1962, the Veteran's puretone thresholds, in decibels, were listed as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
5
5
//
5
 Left
0
5
//
10
	
At separation, per the Report of Medical Examination dated July 1966, the Veteran's puretone thresholds, in decibels, were listed as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
0
0
//
0
 Left
0
0
//
25
	
A review of the Veteran's medical records shows the Veteran obtained treatment at the Spokane VAMC. Of note is a December 2008 VAMC record in which an audiologist finds that the Veteran has hearing loss, and on that particular day, the Veteran was being fitted for his initial hearing aid. This December 2008 VAMC record also notes that in addition to hearing loss, the Veteran had complained of a constant "seashell" noise (tinnitus), primarily in the right ear for the past two years. 

In February 2009, the Veteran underwent an audiological VA examination. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
30
25
55
60
 Left
30
50
75
70
	
The pure tone average was 42.5 in the right ear and 56.25 in the left ear. Speech recognition scores, performed with the Maryland CNC test, were 96 percent in the right ear and 90 percent in the left ear. 

In April 2014, the Veteran underwent another VA audiological examination. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
40
50
55
70
 Left
60
90
100
95
	
The pure tone average was 53.75 in the right ear and 86.25 in the left ear. Speech recognition scores, performed with the Maryland CNC test, were 88 percent in the right ear and 50 percent in the left ear. 

In April 2017, the Board requested a medical expert opinion (also known as a "VHA" opinion) on the issues of tinnitus and hearing loss, to include whether hearing loss can have delayed onset. In July 2017, said medical expert opinion was rendered by a VA Lead Audiologist. The examiner reviewed the Veteran's case file, reviewed the literature provided, and made separate findings for the Veteran's left and right ear hearing loss. 

As to the Veteran's left ear, the examiner opined that the claimed hearing loss is at least as likely as not due to military noise injury. As rationale, the examiner stated that evidence in the medical record documents a pure tone threshold of 10 dB HL at 4000 Hz at induction, but threshold at separation was 25 dB HL. The examiner noted that this 15 dB HL shift was considered significant and was consistent with noise injury; thus, she concluded that it is at least as likely as not that the Veteran's left ear hearing loss was related to his in-service noise exposure.

As to the Veteran's right ear, the examiner opined that the claimed hearing loss is not due to military noise injury. Without reference to the pure tone thresholds indicated for the right ear in the medical records at induction and separation, as rationale, the examiner provided an in depth commentary as to whether or not hearing loss could have delayed onset, including making reference to the medical literature provided by the Veteran, and hearing loss studies conducted in animals and humans. The examiner noted that such studies are difficult to analyze because of the interaction between noise-induced hearing loss and age-related hearing loss, and the difficulty of distinguishing such hearing losses based on audiograms. However, the examiner ultimately concluded that hearing loss does not have delayed onset and that "there is no compelling evidence that progression of hearing loss directly attributed to the original exposure occurs when there is no permanent hearing loss at the time of exposure." 
 
After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for hearing loss must be granted with respect to the left ear, and denied with respect to the right ear.

Based upon the results from the audiological examinations discussed above, including the medical expert opinion, the Board finds, first, that competent, credible, and probative evidence establishes that the Veteran's hearing loss in his left ear is etiologically related to his active service. Here, the Board finds the July 2017 VHA opinion to be the most probative evidence of record, as the audiologist considered all evidence of record, including medical research submitted by the Veteran, and concluded that his hearing loss in the left ear is likely related to his in-service noise exposure. Thus, service connection for hearing loss in the left ear is warranted.

The Board further finds, however, that service connection for hearing loss in the right ear is not warranted. As noted above, the Board concedes that VA examination confirms that the Veteran currently suffers from hearing loss in his right ear. The Board has also conceded the Veteran's in-service noise exposure. The Board concludes, however, that the greater weight of the evidence is against the claim. Here, even conceding the Veteran's exposure to noise while in service, the VA examiner and VHA expert found no link between his current right ear hearing loss and military service based on the record. Additionally, there is no medical evidence suggesting that hearing loss in the right ear became manifest to a compensable degree within a year of the Veteran's separation from military service. 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds persuasive the absence of probative medical evidence showing a nexus between the Veteran's service and his right ear hearing loss. In that connection, the Board notes that the VHA medical opinion acknowledged the Veteran's in-service noise exposure, but nonetheless concluded that it was less likely than not that the Veteran's current right ear hearing loss was in fact due to in-service exposure to noise or otherwise related to service. In so finding, the examiner provided a report that considered the Veteran's history, the medical records, and her own medical expertise and current medical knowledge, including the medical research submitted by the Veteran. The examiner set out her findings in detail and provided clearly articulated reasons for her conclusions. For these reasons, the Board concludes that the VHA examiner's opinions are the most probative.

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupation specialty. As mentioned, noise exposure has been conceded. 38 U.S.C.A. § 1154 (a). Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of a disability such as hearing loss because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis and etiology of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence does not constitute competent evidence and lacks probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service. The Board is satisfied that the VHA examiner's opinions are adequate for deciding this claim. The VHA examiner's medical opinion, which is based on the entire record, including the Veteran's own history, is that his right ear hearing loss is not at least as likely as not related to service. This opinion is not contradicted by any medical evidence of record. Because the VHA expert's opinions outweigh evidence in favor of the claim, and in light of the foregoing analysis and the underlying facts, the Veteran's claim for hearing loss in the right ear must be denied.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for right ear hearing loss. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Tinnitus

The Veteran has not formally filed a claim for tinnitus, but in October 2016, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR), having agreed that the Veteran's claim for hearing loss should also be construed as including a claim for tinnitus. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of tinnitus. A review of the Veteran's medical records shows the Veteran obtained treatment at the Spokane VAMC. Of note is a December 2008 VAMC record in which the Veteran had complained of a constant "seashell" noise (tinnitus), primarily in the right ear for the past two years. 

As noted above, in July 2017, a VHA opinion was rendered by a VA Audiologist, who reviewed the Veteran's case file, reviewed the literature provided, and opined that the claimed tinnitus for the left ear is at least as likely as not due to military noise injury. Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for hearing loss in the left ear is granted.

Entitlement to service connection for hearing loss in the right ear is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


